Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 01/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent # US 11,019,368 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art fails to disclose:
“A method comprising: 
obtaining a live media stream including a first distribution layer, wherein the first distribution layer includes a first set of key frames and, for each of a plurality of key frames in the first set of key frames, a first set of delta frames succeeding the key frame until a next key frame in the first set of key frames; 
receiving an indication to change a rendering of the live media stream by a client device; 
responsive to receiving the indication, communicating a second distribution layer of the live media stream to the client device, the second distribution layer including a second set of key frames and, for each of a plurality of key frames in the second set of key frames, a second set of delta frames succeeding the key frame, wherein the second set of key frames contains fewer key frames than the first set of key frames; and 
.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426